Title: To Thomas Jefferson from Albert Gallatin, 1 April 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     
                        [on or before 1 Apr. 1808]
                  
                  I do not believe that any principle short of that proposed in the bill I have sketched, will cut off the evasions at Passamaquody.
                  No consideration however should induce us to propose a measure not strictly constitutional. But although the objection has been made, it does not appear to me that that provision is liable to it.
                  By the constitution, no preference is to be given to the ports of one State above those of another State. But it does not prohibit giving a preference to some ports of one State above others in the same State. And Congress has in their system of laws perpetually acted on that principle. Thus some ports are only ports of delivery, whence no vessel can unload without having previously entered & in some cases touched at another port called the port of entry. Numerous ports by nature are not even ports of delivery by law; but can receive goods only after they have been landed at the port of entry or delivery. Amongst even the ports of entry, there are some into which foreign vessels are not admitted, & others which can receive only vessels from this side of the Cape of Good Hope. Provided there was in each State at least one port to which all those united advantages were given, the Constitution has been considered as fulfilled. Thus in Georgia, Savannah is the only one which admits vessels from beyond the Cape of Good Hope.
                  I think that your alteration No. 2 could not pass; at all events it would be very oppressive, & in its exceptions very embarrassing to us. The words “in conformity with treaty” were introduced only to limit with precision the extent of the permission: but they may be omitted, & an instruction given to the collector.
                  I return the bill & your notes that you may give it the direction which you had suggested.
                  Mr Simms’s letter points out other evasions which can be radically removed only by substituting a special bond with condition to land in all cases where the general bond is now allowed.
                  We have no collector at Bridge town, N.J.; & I enclose a recommendation.
                  We have no marshal in North Carolina & cannot even arrest the infractors of the embargo. Respectfully Your obedt. Sevt.
                  
                     —Albert Gallatin 
                     
                  
               